IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-89,669-01


                         EX PARTE RAYMOND SMITH JR, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 2014-0261-A IN THE 159TH DISTRICT COURT
                             FROM ANGELINA COUNTY


         Per curiam.

                                            OPINION

         Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of three counts of

indecency with a child and sentenced to twenty years’ imprisonment on each count. The Twelfth

Court of Appeals affirmed his conviction. Smith v. State, No. 12-14-00266-CR (Tex. App.—Tyler

June 30, 2016)(not designated for publication). The application is non-compliant because it was

filed on an old habeas form. However, this Court will address the merits of the application because

it appears that Applicant is entitled to relief. Ex parte Golden, 991 S.W.2d 859 (Tex. Crim. App.

1999).
                                                                                                        2

       Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and that he had a right to file

a pro se petition for discretionary review.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed. The trial court recommends that relief be granted.

Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Twelfth Court of Appeals in Cause No. 12-14-00266-

CR that affirmed his conviction in Cause No. 2014-0261-A from the 159th District Court of Angelina

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered:     April 17, 2019
Do not publish